DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “Some embodiments include…” can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 29-32 are objected to because of the following item(s):
Claim 29 sets forth the limitation of a “third polarity” and a “forth polarity”.  However, claim 29 and the associated independent claim 28 do not include a limitation of a 1st or 2nd polarity.”
Claims 30-32 depend from claim 29 and therefore include the deficiencies of claim 29.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-28 and 33-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu (US 2011/0075999).
Regarding claim 21, Chiu discloses “an optical package (Fig. 5, ref.# 200); and an actuator configured to move the optical package for image stabilization or for autofocus (paragraph 0006), the actuator comprising: one or more coils (Fig. 2, ref.# 322, 324, 326, 328), and a magnet array (Fig. 2, ref.# 342a, 342b) having one or more sets of magnets vertically stacked along an optical axis of the optical package (Fig. 2, ref.# 342, 344, 346, 348); paragraph 0026).”
Regarding claim 22, Chiu discloses “wherein: the one or more sets of magnets are arranged at multiple sides of the optical package (Fig. 2, 342, 344, 346, 348); the one or more coils include one or more autofocus coils and one or more OIS coils (Fig. 2, ref.# 322, 324, 326, 328); the one or more autofocus coils are arranged between respective magnets of the one or more sets of magnets and the optical package (See Figure 2); and the one or more OIS coils are arranged opposite the one or more autofocus coils with respect to the one or more sets of magnets (See Figure 2).”
Regarding claim 23, Chiu discloses “wherein the one or more coils radially surround the optical package.” (Fig. 2, ref.# 322, 324, 326, 328)
Regarding claim 24, Chiu discloses “wherein: the one or more sets of magnets comprise a respective upper magnet having a magnetic field aligned in a first direction inward toward the optical package (Fig. 2, ref.# 342a; paragraph 0026); and 3the one or more sets of magnets further comprise a respective lower magnet having a magnetic field aligned in a second direction outward from the optical package (Fig. 2, ref.# 342b; paragraph 0026).”
Regarding claim 25, Chiu discloses “wherein the one or more sets of magnets comprise: a respective upper magnet having a magnetic field aligned in a first direction; and a respective lower magnet having a magnetic field aligned in a second direction antiparallel to the first direction.” (paragraph 0026)
Regarding claim 26, Chiu discloses “wherein the one or more coils comprise: an upper autofocus coil segment radially surrounding the optical package and having a current circulating in a first direction around the optical package (Fig. 2, ref.# 326a); and a lower autofocus coil segment radially surrounding the optical package and having a current circulating in a second direction around the optical package (Fig.2 ref.# 326b), wherein the second direction is opposite the first direction.” (See Figures 2 and 4)
Regarding claim 27, Chiu discloses “wherein the one or more coils comprise: one or more OIS coils including: an upper exterior coil segment radially surrounding the optical package and positioned at an upper location along the optical axis of the optical package (Fig. 2, ref.# 326a), and a lower exterior coil segment radially surrounding the optical package and positioned at a lower location along the optical axis of the optical package (Fig. 2, ref.# 326b), wherein the upper exterior coil segment comprises a current circulating in a first direction around the optical package, wherein the lower exterior coil segment comprises a current circulating in a second direction around the optical package, and 4wherein the second direction is opposite the first direction.” (See Figures 2 and 4)
Regarding claim 28, Chiu discloses “an optical package (Fig. 5, ref.# 200); an image sensor (Fig. 5, ref.# 300) configured to capture an image based on light refracted through the optical package; and an actuator module for moving the optical package relative to the image sensor for at least one of optical image stabilization (OIS) or autofocus (paragraph 0006), the actuator module comprising: one or more coils (Fig. 2, ref.# 322, 324, 326, 328), and a magnet array having one or more sets of magnets vertically stacked along an optical axis of the optical package (Fig. 2, ref.# 342, 344, 346, 348; paragraph 0026).”
Regarding claim 33, Chiu discloses “wherein: the one or more coils comprise one or more OIS coils (Fig. 2, ref.# 322, 324, 326, 328); the one or more OIS coils comprise: an upper exterior coil segment radially surrounding the optical package and having a current circulating in a first direction around the optical package, and a lower exterior coil segment radially surrounding the optical package and having a current circulating in a second direction around the optical package; and the second direction is opposite the first direction.” (See Figure 2, ref.# 322a, 3242; Figure 4, ref.# 322a, 322b) 
Regarding claim 34, Chiu discloses “wherein: the one or more coils comprise: an upper autofocus coil segment  (Fig. 2, ref.# 322a) radially surrounding the optical package and positioned at an upper location along an optical axis of the optical package, and a lower autofocus coil segment (Fig. 2, ref.# 322b) radially surrounding the optical package and positioned at a lower location along the optical axis of the optical package; the upper autofocus coil segment comprises a current circulating in a first direction around the optical package; the lower autofocus coil segment comprises a current circulating in a second direction around the optical package; and the second direction is opposite the first direction.” (See Figure 2, ref.# 322a, 3242; Figure 4, ref.# 322a, 322b)
Regarding claim 35, Chiu discloses “a camera comprising: an optical package (Fig. 5, ref.# 200), an image sensor (Fig. 5, ref.# 300) configured to capture an image based on light refracted through the optical package, and an actuator module for moving the optical package relative to the image sensor for at least one of optical image stabilization (GIS) or autofocus, the actuator module comprising: one or more coils (Fig. 2, ref.# 322), and a magnet array (Fig. 2, ref.# 3420 having one or more sets of magnets vertically stacked along an optical axis of the optical package; a display; and a processor and a memory storing program instructions executable by the processor to cause the image to be displayed on the display (paragraph 0004:consumer electronic devices such as a cellular phone include a processor and a display).”
Regarding claim 36, Chiu discloses “wherein: the actuator module comprises a distal magnet array situated opposite the magnet 7array with respect to the optical package, and the distal magnet array comprises a distal lower magnet having a first polarity and a second distal upper magnet having a second polarity antiparallel to the first polarity.” (Fig. 2, ref.# 342a, 342b; paragraph 0026)
Regarding claim 37, Chiu discloses “wherein: the magnet array comprises an upper magnet having a third polarity and a lower magnet having a fourth polarity antiparallel to the third polarity.” (Fig. 2, ref.# 324a, 324b: paragraph 0026)
Regarding claim 38, Chiu discloses “wherein: the actuator module further comprises a first distal magnet array situated opposite the magnet array with respect to the optical package; and the first distal magnet array comprises a first distal lower magnet having a fifth polarity and a first distal upper magnet having a sixth polarity antiparallel to the fifth polarity.” (Fig. 2, ref.# 346a, 346b)
Regarding claim 39, Chiu discloses “wherein the one or more coils (Fig. 2, ref.# 322) include one or more autofocus coils that are situated between the optical package and the magnet array (Fig. 2, ref.# 342).”
Regarding claim 40, Chiu discloses “wherein the one or more coils include one or more OIS coils comprising: an upper exterior coil segment radially surrounding the optical package and positioned at an upper location along the optical axis of the optical package; and a lower exterior coil segment radially surrounding the optical package and positioned at a lower location along the optical axis of the optical package, wherein the upper exterior coil segment comprises a current circulating along a side of the optical package, and wherein the lower exterior coil segment comprises a current circulating along the side of the optical package.” (Fig. 2, ref.# 322a, 322b)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koyama, et al. (US 2016/0282580)
Choi, et al. (US 2014/0267767)
Terajima (US 2012/0287517)
Ku, et al. (US 2012/0039589)
Chiang (US 2011/001836)
Each of the above references teach: “An actuator module for a camera, comprising: an optical package; and an actuator configured to move the optical package for image stabilization or for autofocus, the actuator comprising: one or more coils, and a magnet array having one or more sets of magnets vertically stacked along an optical axis of the optical package.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
July 7, 2022